


Exhibit 10.01




SETTLEMENT AGREEMENT




This Settlement Agreement (this “Agreement”) is made and entered into as of June
__, 2017, by and among I-Wellness Marketing Group, Inc. f/k/a Monarchy Ventures,
Inc. f/k/a Monarchy Resources, Inc., a Nevada corporation (“IWMG”), on the one
hand, and the shareholders of IWMG identified on Schedule 1 attached hereto
(each a “Spud Shack Shareholder” and collectively, the “SPUD SHACK
Shareholders”), on the other hand. IWMG and the SPUD SHACK Shareholders are each
referred to individually as a “Party” and collectively as the “Parties.”

RECITALS




WHEREAS, the Parties previously entered into that certain Share Exchange
Agreement dated as of October 12, 2014 (the “Exchange Agreement”), pursuant to
which IWMG issued to the SPUD SHACK Shareholders a total of 90,000,000 shares at
$0.01 per share of common stock of IWMG (the “IWMG Shares”) in exchange for all
of the issued and outstanding shares (the “Exchanged Shares”) of The Spud Shack
Fry Company Ltd., a British Columbia company (“Spud Shack”);




WHEREAS, the SPUD SHACK Shareholders entered into the Exchange Agreement to
access the capital markets of the United States for the purpose of growing the
business operations of Spud Shack (the “Spud Shack Business”);




WHEREAS, the British Columbia liquor regulatory authorities have recently taken
the position that each and every shareholder of IWMG must undergo a criminal
background check even though IWMG is a public company and its stock is traded on
the United States over-the-counter market, an unforeseen regulatory requirement
that is either impossible or impracticable to comply with (the “Regulatory
Requirement”);




WHEREAS, maintaining its British Columbia liquor license is necessary or
desirable for the Spud Shack Business; and




WHEREAS, IWMG believes it is in the best interests of the shareholders of IWMG
to remain a public company but avoid having to attempt compliance with the
Regulatory Requirement by returning the Exchanged Shares to the Spud Shack
Shareholders in exchange for the cancellation of the IWMG Shares.




NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:

1. Exchange. Subject to the terms set forth in this Agreement, IWMG shall
reassign and transfer back to the SPUD SHACK Shareholders the Exchanged Shares
set forth in Schedule I.




2. Surrender of Shares; Additional Steps. As soon as practicable after the
execution of this Agreement, the SPUD SHACK Shareholders shall surrender to IWMG
for cancellation any and all certificates representing the IWMG Shares. Each of
the Parties hereto further agrees to take all steps necessary and proper to
effect the (a) the assignment to IWMG of the Concession; (b) the cancellation of
the IWMG Shares; and (c) the reassignment of the Exchanged Shares, including,
without limitation, promptly executing, delivering and/or filing any and all
instruments, documents, notices or other agreements that reflect or evidence the
foregoing.




3. Agreements and Representations.




3.1 Agreements and Representations by IWMG. IWMG hereby represents and warrants
that IWMG has not endorsed, sold, transferred, assigned or pledged any of the
Exchanged Shares and is the sole record and beneficial owner of the Exchanged
Shares free and clear of any liens, encumbrances, or other rights of third
parties. IWMG acknowledges that the SPUD SHACK Shareholders have not made any
representation as to the Concession and that IWMG is acquiring the Concession on
an as is basis. IWMG agrees to indemnify and hold the SPUD SHACK Shareholders
harmless from any damages, losses, liabilities, costs and expenses resulting
from a breach of the foregoing representations.




3.2 Representations by the SPUD SHACK Shareholders. Each SPUD SHACK Shareholder
hereby severally represents, warrants, covenants and acknowledges that:




3.2.1 IWMG Shares. The SPUD SHACK Shareholder has not currently endorsed, sold,
transferred, assigned or pledged the IWMG Shares or any interest in the IWMG
Shares.





--------------------------------------------------------------------------------




3.2.2 Authority. The SPUD SHACK Shareholder has the authority to enter into this
Agreement and the transactions contemplated herein, and, when this Agreement is
executed and delivered by the SPUD SHACK Shareholder, it shall constitute a
legal, valid and binding obligation, enforceable against him or it in accordance
with its terms.




3.2.3 Ability to Carry Out Obligations. The execution and delivery of this
Agreement by the SPUD SHACK Shareholder and the performance by the SPUD SHACK
Shareholder of his obligations hereunder in the time and manner contemplated
will not cause, constitute or conflict with or result in (i) any breach or
violation of any of the provisions of or constitute a default under any charter
document, bylaw, license, indenture, instrument, or other agreement or
instrument to which the SPUD SHACK Shareholder is a party, or by which he may be
bound, nor will any consents or authorizations of any party other than those
hereto be required, (ii) an event that would permit any party to any agreement
or instrument to terminate it or to accelerate the maturity of any indebtedness
or other obligation of the SPUD SHACK Shareholder, or (iii) an event that would
result in the creation or imposition of any lien, charge or encumbrance on any
asset of the SPUD SHACK Shareholder.




3.3 Mutual Representations. There have been no financial transactions between
the Shareholders and IWMG, including dividends, loans, or intermingling of
assets except for advances of cash made to IWMG by the SPUD SHACK Shareholders
to support the filing requirements of IWMG in the amount of $51,591.66 (the
“Shareholder Advances”). IWMG acknowledges itself indebted to and promises to
pay to or to the order of Tim Ferguson (the “Lender”) on June 15, 2017 and with
interest accruing and payable thereafter at the Canadian chartered bank’s prime
commercial lending rate plus 5.00% per annum together with all other amounts
payable by the Borrower to the Lender hereunder in lawful currency of Canada and
in accordance with the terms hereof. All payments due under this Note shall be
paid by check delivered to the Lender at the address previously set forth or at
such other place and by such other means as the Lender shall designate in
writing to the Borrower. Presentment for payment, protest, notice of protest and
notice of dishonor of this indebtedness are all hereby waived. This indebtedness
shall be governed by and construed in accordance with the laws of the Province
of British Columbia and the federal laws of Canada applicable therein. This
indebtedness shall enure to the benefit of the Lender and his heirs, executors,
personal and legal representatives, successors and/or assigns and shall be
binding upon the Borrower and its successors and assigns. The Borrower shall
forthwith pay to the Lender all costs of collection and/or enforcement of this
indebtedness. Time shall in all respects be of the essence of this indebtedness.
All amounts referred to in this Note shall be in Canadian dollars.




4. Mutual Releases; Indemnity.




4.1 By IWMG. With the exception of any liability to the Indemnified Parties
arising under Section 4.4, below, IWMG, on behalf of itself and each of its
subsidiaries, hereby forever releases, discharges the SPUD SHACK Shareholders,
and waives and promises never to assert any claim, cause of action, and
liabilities of any kind whatsoever against the SPUD SHACK Shareholders and their
respective heirs, successors, and assigns, from any and all claims, demands,
causes of action, and liabilities of any kind whatsoever, whether known or
unknown, that have been or could have been asserted as a result of or by reason
of any act, omission, transaction or occurrence up to and including the date of
the execution of this Agreement or the execution and performance by IWMG of this
Agreement.




4.2 By the SPUD SHACK Shareholders. Each SPUD SHACK Shareholder, on behalf of
himself and his, successors and assigns, and each of his employees,
representatives and agents, hereby forever releases, discharges IWMG, and waives
and promises never to assert any claim, cause of action, and liabilities of any
kind or nature whatsoever, whether or not now known, against IWMG and its
affiliates, predecessors, successors and assigns, and each of its officers,
directors, partners, members, shareholders, employees, representatives and
agents, that have been or could have been asserted as a result of or by reason
of any act, omission, transaction or occurrence up to and including the date of
the execution of this Agreement or the execution and performance by the SPUD
SHACK Shareholders of this Agreement.




4.3 Access to Information; Cooperation. Following the execution of this
Agreement, IWMG will permit, upon reasonable prior notice and at reasonable
times, access to, and will promptly make available to the SPUD SHACK
Shareholders and their duly authorized representatives for inspection, review,
and photocopying, all properties, books, records, accounts, documents and other
information of or relating in any way to IWMG as the SPUD SHACK Shareholders may
believe necessary for each to comply with any applicable corporate, tax,
securities or other law, rule or regulation (e.g. filing tax returns) or to
comply with any applicable law, rule or regulation or upon demand from a
governmental authority.





--------------------------------------------------------------------------------




4.4 Indemnity. Each of the SPUD SHACK Shareholders hereby jointly and severally
agrees to defend and indemnify IWMG, and all of its officers, agents, and
employees (the “Indemnified Parties”), against all claims, costs, expenses, and
losses (including reasonable attorney fees and costs), whether asserted under
contract, statute, common law, or otherwise, which may asserted by or awarded to
any third parties against the Indemnified Parties and arising from or related to
the execution and consummation of this Agreement.




5. Miscellaneous.




5.1 Agreement Conditional on Court Approval. This Agreement is expressly
conditioned upon approval by the Eighth Judicial District Court for Clark County
Nevada (the “Court”). The Court-appointed Receiver for IWMG shall, promptly upon
the parties’ execution of this Agreement, file an appropriate motion with the
Court seeking approval of this Agreement. This Agreement shall be deemed
effective upon entry of an order by the Court granting such approval.




5.2 Further Assurances. Each Party will use all reasonable good faith efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or reasonably desirable under applicable law to consummate the
transactions contemplated by this Agreement. The Parties agree (i) to furnish
upon request to each other such further information, (ii) to execute and deliver
to each other such other documents, and (iii) to do such other acts and things,
all as any other Party may reasonably request for the purpose of carrying out
the intent of this Agreement.




5.3 Survival of Representations and Warranties. All representations, warranties
and covenants under this Agreement shall survive the delivery of this Agreement.




5.4 Affiliates. Wherever used in this Agreement, the term “affiliate” means, as
respects any person or entity, any other person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the first person or entity.




5.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada.




5.6 Entire Agreement. This Agreement contains the entire understanding between
the Parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between the Parties hereto,
with respect thereto.




5.7 Effect of Headings. The Section headings used in this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of the provisions hereof.




5.8 Severability. In the event that any provision of this Agreement is invalid
or enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.




5.9 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is delivered by a
nationally recognized courier or other means of personal service, or sent by
facsimile or registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:




If to IWMG:

 

 

 

If to the Shareholders:

At the addresses set forth on the signature page hereto

 

 

 

 








--------------------------------------------------------------------------------




Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means, but no such notice, request, demand, claim, or
other communication shall be deemed to have been duly given and until it
actually is received by the individual for whom it is intended. Any Party may
change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.




5.10 Waivers. No waiver by any Party of any misrepresentation or breach of any
provision hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent misrepresentation or breach of any provision hereunder
or affect in any way any rights arising by virtue of any prior or subsequent
occurrence.




5.11 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and assigns, except that no
Party may assign or transfer his or its rights or obligations under this
Agreement.




5.12 Independent Counsel. The transactions contemplated by this Agreement
together with this Agreement have been reviewed on behalf of the Company by
independent counsel.




5.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.




[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
indicated above.




 

I-Wellness Marketing Group Inc.

 

 

 

 

 

By: /s/ Timothy Ferguson

 

Name:

Timothy John Thomas Ferguson

 

Title:

President

 

 

SHAREHOLDERS:

 

 

 

Signature: /s/ Timothy Ferguson

Signature: /s/Danny E. Close

Print Name: Timothy Ferguson

Print Name: Danny E. Close

Address:

13716-32 Ave

Surrey, B.C. V4P 2B8

Address:

16705 62A Ave.

Surrey, B.C. V3S 9L3







Telephone: 605.541.8085

Telephone: 604.562.2634

Email: timferguson@telus.net

Email: dan@danclose.com

 

 








--------------------------------------------------------------------------------




SCHEDULE 1

SCHEDULE OF SHAREHOLDERS

AND

ALLOCATION OF SHARES




Name of Shareholder

 

Number of IWMG Shares

to be Returned to IWMG for Cancellation

 

Number of Spud Shack Shares

to be Transferred to Shareholder by IWMG

 

 

 

 

 

Danny Edward Close

 

12,000,000

 

12,000,000

 

 

 

 

 

Timothy Ferguson

 

18,166,667

 

18,166,667

 

 

 

 

 

Totals:

 

30,166,667

 

30,166,667






